DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 21-29 and 37, in the reply filed on 12/23/2020 is acknowledged.  The traversal is on the ground(s) that the Office’s analysis of obviousness is improper (see 1st paragraph of Page 2 of the Remarks ‘not the correct approach’) to demonstrate a lack of unity of invention. This is not found persuasive. As best as this argument can be understood (i.e., Applicant believes that a combination of references is not permissible to show that unity of invention is lacking), there is no requirement that only a single reference must disclose the special technical feature. MPEP 1850.II describes the determination of unity of invention and it is well-established that a lack of unity of invention may be directly evident ‘a priori’ or ‘a posteriori’. See also MPEP 1893.03(d). In the instant case, it is respectfully maintained that the combination of Bruns and Bailey (an a posteriori analysis) as set forth in the Restriction Requirement is proper. Moreover, it is respectfully noted that Applicant amended the claims in response to the restriction and that a Non-Final rejection is prepared below. As such, the claimed invention is still not seen to make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2020.
Response to Amendment and Status of Claims
Applicant’s amendment, filed 12/23/2020, has been entered. Claims 21 and 31 are amended, claim 23 is cancelled, and no new claims are added. Claims 30-36 are withdrawn as 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 has been considered by the examiner.
Claim Interpretation
In the interest of the clarity of the record, it is noted that the claims utilize testing/parameters established from industrial standards EN 1426 and EN 1427. While the year of these standards is not included in the claim set, it is taken that the standards referred to are those present at the time the invention was effectively filed.
Claim Objections
Claim 29 is objected to because of the following informalities: It appears that the features of this claim are directed to further narrowing the ‘solid form’ specified in claims 24 and 21. In the interest of the clarity of the record, it is respectfully suggested to amend the claim with language such as: The bitumen composition as claimed in claim 24, wherein the solid form is in the form of blocks or pellets. 
Claim 22 is objected to because of the following informalities: It appears that ‘the pitch’ should be ‘the petroleum pitch’.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 24-29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lapalu et al. (U.S. 7,918,930) in view of Bailey (U.S. 2011/0233105).
Regarding claim 21, Lapalu et al. (hereinafter “Lapalu”) teaches a bitumen composition (Col. 7 lines 42-52 as well as Col. 4 lines 1-7) including a mixture from various bitumen sources (Col. 4 lines 59-60 “Pitches... can be used as a bituminous base, as well as mixtures of bituminous components”) including petroleum pitch having a penetration (P25) from 10 to 900 
It is noted that Lapalu does not expressly disclose the combination of a pitch and a bitumen base nor the particular about of bitumen/pitch utilized, however, Lapalu does teach ‘mixtures of bituminous components’ which the person of ordinary skill in the art would understand to encompass both pitch and bitumen sources and find the combination of a pitch and a bitumen base (as both are described by Lapalu) to be obvious. It has been held that ‘it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. the idea of combining them flows logically from their having been individually taught in the prior art’ In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.I.
Lapalu does not disclose that the bituminous composition is in solid form under cold conditions and in divided form or that the pitch is included in an amount of 2 to 30 mass%. However, Lapalu appreciates at Col. 3 lines 9-14 that the bitumen product obtained has a brittleness under cold conditions.
Bailey teaches storage stable asphalt pellets that include a core of asphaltic material that is coated with a shell of material (Paragraph 0031) such that the asphalt is suitable for storage and transportation at a wide range of ambient temperature because of their rigid non-flow properties (Paragraph 0034). Bailey further teaches that the method of the invention is advantageous because the pellets of the invention can be effectively shipped over long distances by any one of a variety of conventional means, such as rail cars, trucks, ships, and airplanes without agglomeration of adjacent pellets into a sticky mass of asphalt (Paragraphs 0038 and 0039). Bailey further teaches that the pellets can include from about 30% to about 95% bitumen (Paragraph 0057).
As such, it would be obvious to the person of ordinary skill in the art, in an effort to address the recognized problem of undesirable agglomeration during storage and transport, to use Bailey’s pelletization to produce a pellet of the asphalt composition of Lapalu (note: a pellet 
Further, the person of ordinary skill in the art could readily determine the appropriate percentage of pitch and bitumen base such that the petroleum pitch is included in an amount of 2 to 30% and a further portion of bitumen base in view of the teachings of Bailey. It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would be obvious from the teachings of Lapalu and Bailey to produce a pelletized bitumen composition from a petroleum pitch and bitumen base with selected penetrability and softening point (RBSP).
Regarding claim 22, Lapalu and Bailey teach the composition as applied to claim 21 above and Lapalu further teaches that the bitumen base can be in oxidized form (Col. 4 line 54) but does not expressly teach that the pitch could be in oxidized form. However, the person of ordinary skill in the art would recognize and understand that the petroleum pitch could also be provided in oxidized form.
Regarding claim 24, Lapalu and Bailey teach the composition as applied to claim 21 above and Lapalu further teaches the inclusion of at least one chemical additive (Col. 9 lines 50-52) and that the additive can include polyphosphoric acid (Col. 10 line 1).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claims 25-27, Lapalu and Bailey teach the composition as applied to claim 24 above and further teaches the inclusion of 0.01 to 30% of an additive (Col. 9 lines 50-52) and that the additive can include polyphosphoric acid (Col. 10 line 1).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 28, Lapalu and Bailey teach the composition as applied to claim 24 above and polyphosphoric acid is an organic compound that has a molecular weight of 337.93 g/mol which lies within the claimed range of less than or equal to 2000 g/mol.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 29, Lapalu and Bailey teach the composition as applied to claim 24 above and Bailey teaches pellets (Abstract, Paragraph 0034).
Regarding claim 37, Lapalu and Bailey teach the composition as applied to claim 21 above and Lapalu appreciates the complex modulus at Table 4 and notably Table 4 demonstrates that the inclusion of the additive does not reduce the complex modulus but increases it. As such, the person of ordinary skill in the art would have a reasonable expectation that the modified bituminous product would not have a reduction in complex modulus which would therefore meet the claimed limitation requiring ‘superior or equal to the complex modulus of the bitumen base’.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: GB 920,500 (directed to a method for the production of powders, granules, or coated pellets from bitumen or the like) and GB 1,056,698.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731